But THE COURT
(nem. con.) suffered it to be so filled up, and then read to the juiy.
Mr. Youngs then prayed the court to instruct the jury in effect, that the plaintiff must prove a consideration by other evidence than the said indorsement, so filled up.
But THE COURT
(FITZHUGH, Circuit Judge, contra)
refused, and instructed the jury that the indorsement, so filled up, was prima facie evidence of a consideration, and threw the burden of proof on the defendant. The defendant took a bill of exceptions, but did not prosecute a writ of error.